FILED
                              NOT FOR PUBLICATION                             OCT 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSELLE TAPERE VIRTUCIO,                          No. 08-75206

               Petitioner,                        Agency No. A096-158-598

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Roselle Tapere Virtucio, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for adjustment of status. We

have jurisdiction under 8 U.S.C. § 1252. Reviewing de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), we deny the petition for

review.

      The agency properly denied Virtucio’s application for adjustment of status

because she failed to establish eligibility to adjust. See 8 U.S.C. § 1255(c)(7) (an

applicant for adjustment of status based on employment must maintain lawful

nonimmigrant status at the time she applies for adjustment).

      Virtucio’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-75206